 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   DANIEL TEKLEMARIAM HAGOS ,

 9                               Petitioner,                 Case No. 2:19-cv-1231-RSL-MLP

10           v.                                              ORDER

11   STATE OF WASHINGTON,

12                               Respondent.

13

14           Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, petitioner’s motion for appointment of counsel, his

16   September 5, 2019, submission, and the remaining record, the Court finds and ORDERS:

17           (1)     The Court ADOPTS the Report and Recommendation.

18           (2)     Petitioner’s application to proceed in forma pauperis (Dkt. # 6) is DENIED.

19           (3)     To proceed with this action, Petitioner must pay the $5.00 filing fee within 30

20   days of the date of this Order. If Petitioner fails to timely pay the filing fee, this action will be

21   dismissed without prejudice pursuant to 28 U.S.C. § 1914.

22

23




     ORDER - 1
 1          (4)     This matter is RE-REFERRED to Judge Peterson for further proceedings,

 2   including consideration of petitioner’s motion for appointment of counsel and other submissions,

 3   when and if the $5.00 filing fee is paid.

 4          (5)     The Clerk is directed to send copies of this Order to Petitioner and to Judge

 5   Peterson.

 6          Dated this 25th day of September, 2019.

 7

 8
                                                          A
                                                          ROBERT S. LASNIK
 9
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
